Citation Nr: 9910564	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-41 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1957.  

By rating action dated in July 1982, service connection for a 
right shoulder disability, characterized as a dislocated 
shoulder, was denied.  The veteran was notified of that 
decision by letter dated in August 1982 and a notice of 
disagreement was filed.  A statement of the case was then 
issued; however, the veteran failed to file a substantive 
appeal in response.  

Recently, the veteran requested that the claim for 
entitlement to service connection for a right shoulder 
disability be reopened and filed claims for entitlement to 
service connection for a right elbow disability, a left ankle 
disability and a right hand disability.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1995 rating decision by the Boston, Massachusetts RO 
that held that no new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for a right shoulder disability and denied 
entitlement to service connection for a right elbow 
disability, a left ankle disability and a right hand 
disability.



FINDINGS OF FACT

1.  In a July 1982 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a right 
shoulder disability, characterized as a dislocated shoulder; 
the veteran did not appeal this denial.

2.  Evidence added to the record since July 1982 includes 
evidence that is not cumulative or redundant, is relevant and 
probative of the issue at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The claim for entitlement to service connection for a 
right hand disability is not accompanied by any medical 
evidence to support that allegation.

4.  The claim for entitlement to service connection for a 
right hand disability is not plausible.

5.  The claims for service connection for right shoulder 
disability, right elbow disability and left ankle disability 
are plausible.  


CONCLUSIONS OF LAW

1.  A July 1982 rating decision which, in pertinent part, 
denied service connection for a right shoulder disability, 
characterized as a dislocated shoulder, is final.  
38 U.S.C.A. §§ 1131, 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.303, 20.302(a), 20.1103 (1998).

2.  Evidence received since July 1982 is new and material and 
the claim for service connection for a right shoulder 
disability is reopened.  38 U.S.C.A. §§ 1131, 5107, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for entitlement to service connection for a 
right hand disability is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claims for service connection for right shoulder 
disability, right elbow disability and left ankle disability 
are well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active military service from February 1955 to 
December 1957.  The evidence of record indicates that the 
veteran's service medical records were apparently destroyed 
in the accidental fire at the National Personnel Records 
Center (NPRC) in 1973.

In January 1982, the veteran filed a claim to include 
entitlement to service connection for a right shoulder 
disability.  In a January 1982 statement, the veteran 
indicated that he dislocated his shoulder while at the gym 
"sometime in 1956."  Service connection was denied for a 
right shoulder disability, characterized as a dislocated 
shoulder by a July 1982 rating decision; the RO noted that 
the veteran's service medical records were unavailable and 
that a dislocated shoulder was not shown by the evidence of 
record.  The veteran did not appeal this denial.

In July 1994, the veteran requested that the claim for 
entitlement to service connection for a right shoulder 
disability be reopened.  In addition, the veteran filed a 
claim for entitlement to service connection for a right hand 
disability.  In his claim, he indicated that he was treated 
for right hand and right shoulder injuries in 1955.

Treatment records from Fallon Clinic dated from 1978 to 1994 
were received by the RO in August 1994.  An October 1992 
treatment record notes that the veteran was seen for a 
complete physical examination with no current complaints.  
Examination revealed decreased mobility in the right arm.  A 
July 1994 treatment record notes the veteran's complaints of 
right upper extremity pain for two weeks.  The veteran stated 
that his discomfort starts in the right shoulder and radiates 
down the arm to the long finger.  The examiner notes that 
"[t]here has been no apparent trauma."  Examination 
revealed tenderness in the tuberosity region of the right 
shoulder, with full range.  There was pain on resisted 
abduction but not on external rotation.  Examination of the 
right hand and right wrist was negative.  Impression included 
right shoulder rotator cuff tendinitis.

In June 1995, the veteran testified at a personal hearing 
that he injured his right shoulder and right hand during 
service.  Specifically, the veteran referred to a scar on his 
right hand and indicated that it "was done by a tailgate" 
during service.  The veteran and his wife testified that he 
injured his right shoulder during service and continues to 
have pain in that shoulder.  

The veteran initially stated that the first place he received 
treatment following service was the VA outpatient clinic in 
Worcester; however, the veteran later stated that he only 
filed his claim for compensation at the VA office and 
received no VA treatment.  The veteran indicated that he now 
receives all his medical treatment at Fallon Clinic.

In a letter received by the RO in January 1997, Dr. Mario F. 
Moretti stated that the veteran has been seen and treated 
periodically for recurrent pain in his right shoulder.  He 
further noted the veteran's complaints of right hand pain and 
weakness.  Dr. Moretti stated that the veteran has "service 
related" injuries, to include crushing his right middle 
finger in a tailgate in 1955.  It was noted that the veteran 
"has developed osteoarthritis at the multiple fracture sites 
resulting in flare-ups of - pain, stiffness and limited 
motion."  Dr. Moretti essentially stated that all the above 
complaints are related to the veteran's service and that 
these problems "have become recurrent and subside with 
treatment since 1960."

Analysis

Right Hand Disability

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a right hand disability is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In the case at hand, the Board notes that attempts to locate 
the veteran's service medical records have been unsuccessful.  
In cases where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

With the above in mind, the Board notes that the veteran 
contends that he sustained an injury to his right hand during 
active military service and has suffered from a right hand 
disability thereafter.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As previously noted, there are no available 
service medical records.  Furthermore, while a letter from 
Dr. Moretti notes the veteran's complaints of right hand pain 
and stiffness, the veteran has not presented any medical 
evidence of a current diagnosis of a right hand disability 
related to service.  Without competent evidence showing that 
the veteran presently experiences disability related to 
service, the claim may not be considered well grounded and 
therefore must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

New and Material Evidence to Reopen a Claim for Service 
Connection
 for a Right Shoulder Disability

A July 1982 rating decision denied the veteran's claim for 
service connection for a right shoulder disability, 
characterized as a dislocated shoulder.  The veteran was 
given written notification of this determination in August 
1982; he filed a timely Notice of Disagreement in January 
1983; however, he failed to file a timely appeal in response 
to a January 1983 Statement of the Case.  The rating 
decision, therefore, became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the July 1982 rating decision, the RO had 
before it for consideration the veteran's contentions that he 
dislocated his shoulder during service and notice from the 
NPRC that the veteran's service medical records were 
apparently destroyed in the 1973 accidental fire.  Upon 
consideration of this evidence, the RO denied service 
connection for a right shoulder disability (characterized as 
a dislocated shoulder), noting that the veteran's service 
medical records were unavailable and that a dislocated 
shoulder was not shown by the evidence of record.  The July 
1982 rating decision was not appealed and became final.

In July 1994, the veteran requested that the claim for 
entitlement to service connection for a right shoulder 
disability be reopened.  The newly submitted evidence 
includes: private treatment reports dated from 1978 to 1994; 
a transcript from the veteran's June 1995 personal hearing; 
and a statement from the veteran's private physician received 
in January 1997.  

Most of the private treatment reports note the veteran's 
complaints of disabilities not herein at issue.  A July 1994 
treatment report notes the veteran's complaints of pain in 
his right shoulder for two weeks.  Impression was right 
shoulder rotator cuff tendonitis.  

During the veteran's June 1995 personal hearing the veteran 
and his wife testified that he injured his right shoulder 
during service and continues to have pain in that shoulder.

In January 1997, the veteran submitted a letter from his 
private physician that notes a history of recurrent right 
shoulder pain related to service.  

The Board recognizes that the July 1994 private treatment 
report notes a diagnosis of a current right shoulder 
disability.  In addition, the private physician's statement 
submitted in January 1997 is the first such medical opinion 
to the effect that a current right shoulder disability was 
due to the previously described right shoulder injury in 
service.  For purposes of determining whether such evidence 
is new and material, all evidence is presumed to be factually 
true, unless inherently incredible.  Justus, supra.

The private physician's statement was not previously of 
record and the information contained therein cannot be said 
to be redundant, since no examiner since service has 
previously provided an opinion regarding the relationship of 
a right shoulder disability to service.  Further, the 
physician's statement is relevant to and probative of the 
issue at hand-it does tend to controvert a previous factual 
determination, indicating that the veteran's current right 
shoulder disorder is indeed related to an incident of 
service.  The Board finds that the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Therefore, the Board concludes that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.  Accordingly, all of the 
evidence will be considered on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Further, it is noted that the veteran's testimony as to 
injuring his shoulder in service is acceptable for the 
purpose of ascertaining whether the claim is well grounded 
and, as noted above, he has provided medical evidence 
establishing a nexus between the currently diagnosed 
disability and the events in service.  Accordingly, the claim 
for service connection for a right shoulder disability is 
considered to be well grounded.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right hand disability 
is denied.

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right shoulder disability, the claim is reopened, and the 
claim for service connection for right shoulder disability is 
well grounded.  To this extent the appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for a right shoulder disability.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

As previously noted, the veteran's service medical records 
were apparently destroyed in the accidental fire at the NPRC 
in 1973.  The veteran maintains that he dislocated his right 
shoulder during service and continues to have pain in that 
shoulder.  The veteran's private physician has opined that 
the veteran's right shoulder complaints are related to 
service.

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The duty to assist requires that VA 
base disability determinations upon the most complete 
evaluation of the claimant's condition that can feasibly be 
constructed and obtaining opinion's regarding whether current 
disability may be related to service.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) and Moore v. Derwinski, 
1 Vet. App. 401 (1991).   Under the circumstances of this 
case, further development is required.  The RO should 
schedule the veteran for a VA examination in orthopedics to 
ascertain the nature and etiology of his right shoulder 
disability.

In addition, the veteran contends that the RO erred when it 
failed to grant service connection for a right elbow 
disability and a left ankle disability.  As previously noted, 
in cases where service medical records are lost or have been 
destroyed, VA has a heightened duty to assist the veteran in 
the development of his claim.  O'Hare, supra.

In the case at hand, the veteran testified during a June 1995 
personal hearing that he injured his right elbow and left 
ankle during service.  Specifically, he stated that in 1955 
or 1956 he was "running from one end of the gym up to the 
other, and coming back [he] twisted [his] ankle . . and . . . 
fell forward and [his] elbow hit the wall."  The veteran 
further reportedly submitted evidence during the hearing, in 
the form of a photograph that shows his arm in a cast.  
However, that photograph is not included in the veteran's 
claims folder.

Post-service treatment records note: a June 1978 impression 
of chronic ankle sprain and post-traumatic arthritis of the 
ankle; an October 1992 assessment of 10-degree flexion 
contracture of the right elbow; a May 1994 impression of 
advanced osteoarthritis of the left ankle with osteonecrosis 
of the talus; and July 1994 findings that the right elbow 
lacked 20 degrees of full extension, probably from a fracture 
during military service.  In a statement received by the RO 
in January 1997, the veteran's private physician opined that 
the veteran's left ankle and right elbow disabilities are 
related to fractures sustained during service.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This duty requires that VA base disability 
determinations upon the most complete evaluation of the 
claimant's condition that can feasibly be constructed and 
obtaining opinion's regarding whether current disability may 
be related to service.  See Schafrath, supra and Moore, 
supra.

Under the circumstances of this case, the Board finds that 
further assistance is required. Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The photograph referenced in the 
veteran's June 1995 personal hearing 
transcript should be associated with the 
claims file.  If the photograph is not 
located at the RO, the veteran should be 
given the opportunity to submit a copy of 
it for the record.

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
in order to ascertain the nature and 
etiology of his right shoulder 
disability, right elbow disability, and 
left ankle disability.  The claims folder 
must be reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted.  Based on 
examination findings, history reported by 
the veteran and a careful review of the 
entire record, the examiner must offer 
opinions as to whether it is at least as 
likely as not that any currently 
diagnosed right shoulder, right elbow, or 
left ankle disabilities are etiologically 
related to the veteran's military 
service.  The examiner should set forth 
the rationale for all opinions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a right shoulder 
disability on a de novo basis, as well as 
his claims for service connection for a 
right elbow disability and a left ankle 
disability.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 


